OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SEÑOR WOLF
El artículo 1803 del Código Civil es la fuente principal de nuestra jurisprudencia en lo relativo a negligencia. Orta v. P. R. Ry. Light & Power Co., 36 D.P.R. 743; Carbou Rodríguez v. Mir, 36 D.P.R. 809. En nuestro desarrollo de la obligación cuasi contractual definida en ese artículo liemos aceptado la aplicación de la doctrina americana de negligencia contribu-yente por parte del demandante, que de ser probada destrui-ría la acción. Esto lia sido reseñado recientemente por esta corte en el caso de Miranda v. P. R. Ry. Light & Power Co., 42 D.P.R. 719. Desde luego, cuando uno aplica la doctrina de última, oportunidad para evitar el daño debe preexistir tanto negligencia como negligencia contribuyente. La opinión de la Corte de Distrito de Humacao me convence de que ella es-taba siguiendo la jurisprudencia de este Tribunal que aplica la doctrina de negligencia contribuyente.
La. corte llegó a la conclusión de que la demandada había sido negligente de conformidad con el caso de Domínguez v. P. R. Ry. Light & Power Co., 19 D.P.R. 1096, al no tener es-tablecidas barreras, cadenas o un guardia en el cruce del fe-rrocarril. Entonces la corte procedió a examinar la conducta del demandante. El juez asumió lo que hemos considerado como una regla fija, es decir, que como el demandante cono-cía el camino y sabía que podía surgir un tren en cualquier momento, él estaba obligado a detenerse, mirar y oír. El de-mandante no pone en duda su obligación de hacerlo así; en realidad insiste en que se detuvo, miró y trató de oír, pero que nada oyó ni vió. Teniendo en mente este deber la Corte de Distrito de Humacao llegó a la conclusión de que el de-mandante había sido culpable de negligencia contribuyente. *721La corte no lo expresó así exactamente en estas palabras y en verdad no Rizo en absoluto mención de las palabras “negli-gencia contribuyente”, pero Rizo lo que era la prueba más fuerte de haber llegado a tal conclusión; dictó sentencia en favor de la demandada no obstante el hecho de haber llegado a la conclusión de que ésta había sido negligente. Tal senten-cia envolvía necesariamente el hecho de que el demandante había sido culpable de negligencia contribuyente.
Aunque una corte esté obligada a hacer sus conclusiones o a escribir una opinión comprensiva de los hechos, si en dicha opinión o conclusiones de hecho la corte deja de hacer determinada manifestación que quizá debió haberse hecho,-cualquier cosa que aparezca en los autos, especialmente en. la prueba, que justifique la sentencia de la corte debe ser aplicada en favor de la sentencia. Breece v. Brooks, 97 Cal 72, 31 Pac. 742, 22 L.R.A. 256; Perkins v. West Coast Lumber Co., 129 Cal. 427; Paine v. San Bernardino Valley S. Co., 143 Cal. 644, 77 Pac. 659; Nevills v. Moore Mining Co., 135 Cal. 561, 67 Pac. 1054; 4 C. J. 778. Toda intención está a favor de la sentencia dictada por una corte de récord hasta que lo contrario aparezca claramente. Stoddard v. Fox, 15 Idaho 704, 99 Pac. 122; 4 C. J. 76, Sec. 2739 et seq.; Municipio de Caguas v. West India Oil Co., decidido junio 24, 1932, ante, p. 697. Empero, la corte, en mi opinión, llegó a todas las conclusiones específicas que eran necesarias. Es cierto que lo hizo en forma alternativa, pero no obstante eran conclu-siones completas. Si un juez tiene dudas respecto a deter-minado hecho, o sea, a si un demandante se detuvo o no, pero ya se detuviera o no, fué culpable de negligencia contribu-yente, no se exige que la corte haga una determinación especial. Una corte, al apreciar la prueba, tiene ciertas reglas, que le sirven de guía. Si un demandante deja de probar su caso debe dictarse sentencia en favor del demandado. Si el demandante presenta un caso prima facie y la parte deman-dada ofrece prueba que está en conflicto con la presentada-*722por el demandante, la corte está obligada a resolver el con-flicto, aunque arrojando el peso de la prueba sobre el deman-dante. Cuando un demandado se funda en la doctrina de ne-gligencia contribuyente, a él incumbe el peso de probar tal negligencia contribuyente, según la ley lia sido enunciada por nosotros. Se admite en este caso que el demandante estaba obligado a detenerse, mirar y tratar de oír. La corte dijo, o en efecto dijo, que o el demandante no se detuvo, miró y trató de oír, o que si se detuvo, miró y trató de oír, estaba obligado a haber oído o visto el tren que se acercaba. La corte se expresó así:
“Si aceptamos la teoría de la demandada, de que sus empleados tocaron el pito y la campana al acercarse al cruce, es claro y evi-dente que el demandante fué negligente al tratar de cruzar el paso a nivel, teniendo aviso de que el tren se aproximaba; si por el con-trario asumiéram'os que el demandante paró su carro, miró y trató de oír, nos parece inexplicable cómo durante el silencio de la nocbe, dada la situación de la vía en relación con la carretera y la pro-ximidad del tren, él y su compañero no se dieran cuenta, por el ruido de la máquina, de que el ferrocarril se encontraba cerca y de que era una imprudencia de su parte el tratar de cruzar la vía en aquellos momentos, ya que una persona cuidadosa, como lo exige la ley y la jurisprudencia, hubiese esperado hasta cerciorarse de una manera cierta y categórica, de que el tren estaba próximo a pasar o cruzar por el paso a nivel que él trataba de utilizar también en aquellos momentos.”
La corte necesariamente quiso decir que si el demandante en realidad se detuvo, y no vió u oyó el tren, ello se debió a que en realidad no bacía uso de sus facultades y que por tanto fué negligente. La alternativa adoptada por la corte fué una forma de silogismo conocida en los libros de lógica como un dilema. Cuando un razonante se funda en un dilema para llegar a determinada conclusión de negligencia, no tiene que especificar a qué proposición disyuntiva del dilema se acoge, toda vez que en uno u otro caso emana la conclusión. Otras cortes ban llegado a conclusiones similares mediante los mis-mos procesos de razonamiento.
*723En el caso de Almodóvar v. Acosta Calderón, 43 D.P.R. 200, la corte de Distrito de San Juan hizo uso de nn razona-miento alternativo en favor del demandante, y esta corte re-solvió que era innecesario que la corte inferior hiciera una conclusión más específica. Si podía usarse este razonamiento en favor de un demandante, debe aplicarse de igual modo en favor de un demandado, especialmente cuando en uno u otro caso la cuestión envuelta era una de negligencia de la parte envuelta.
De la lectura que yo mismo be hecho de la prueba debo llegar a la conclusión de que el demandante no se detuvo porque me parece que era imposible que si él se hubiese de-tenido el accidente hubiera ocurrido.